Citation Nr: 1243105	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-27 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to June 1970.  He was awarded, in part, the Combat Infantryman's Badge and Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  By that rating action, the RO, in part, denied service connection for left lateral epicondylitis, to include on a secondary basis.  The RO also granted service connection for PTSD, and assigned an initial 30 percent rating effective December 29, 2006, the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed the RO's August 2007 rating action to the Board.   

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the Board's offices in Washington, D. C.  A copy of the hearing transcript has been associated with the claims files.   

In May 2011, the Board remanded the service connection claim for left lateral epicondylitis and the increased rating claim for PTSD.  

During the pendency of this appeal, in a May 2012 rating decision, the Appeals Management Center (AMC) granted service connection for left lateral epicondylitis and assigned a 10 percent evaluation effective December 29, 2006, the date VA received the Veteran's initial claim for compensation for this disability, to August 10, 2011; and a 20 percent evaluation effective August 11, 2011.  As this represents a full grant of benefits sought as to the claim for service connection and the Veteran has not disagreed with the effective dates or disability evaluations assigned, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

Additionally, in the May 2012 rating decision, the AMC also increased the disability evaluation for PTSD to 70 percent disabling, effective the date of service connection (December 29, 2006).  Since the AMC did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35(1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

As noted by the Board in the May 2011 remand, the issue of entitlement to service connection for a right shoulder scar has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is again referred to the AOJ for appropriate action.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal that the Board is adjudicating in this decision.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

In the May 2011 remand, the Board specifically instructed the AMC to request that the Veteran provide information for all medical care providers who have treated him for his PTSD. The Board noted that of particular interest were treatment records pertaining to psychiatric treatment from the VA Community Based Outpatient Clinic (CBOC) in Fredericksburg, Virginia dated from May 2011.  As a result of the remand, the AMC sent the Veteran a letter in May 2011 requesting that he identify or submit any evidence pertaining to his psychiatric treatment from the VA CBOC in Fredericksburg, Virginia dated from May 2011.  Subsequently, in June 2011, the Veteran submitted a statement indicating that he did not receive any private treatment but that all of his treatment for PTSD has been at the McGuire VA Medical Center (VAMC) in Richmond, Virginia and VAMC in Fredericksburg, Virginia.  He requested that VA obtain these medical records.  A review of the claims folder does not indicate that the RO or AMC made any efforts to obtain these identified VA treatment records.  Although the Board regrets the additional delay as a result of this remand, VA regulations as well as the United States Court of Appeals for Veterans Claims (Court) have clearly indicated that once relevant records have been identified the duty to assist is triggered and VA must assist in obtaining this evidence.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159 (c)(2) (2012).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court specifically stated that VA medical records are in constructive possession of the agency and must be obtained if pertinent.  As the Veteran has identified outstanding VA treatment records pertinent to his increased rating claim for PTSD, the RO/AMC must obtain these outstanding VA treatment records on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, to 
specifically include but not exclusive of those from the VA CBOC in Fredericksburg, Virginia, and VAMC in Richmond, Virginia dated from May 2011.  All efforts to obtain the additional evidence must be documented in the claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims files.  
If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2012).

2. After completing the requested action, and any additional notification and/or development warranted, the RO/AMC must readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a SSOC and afford an appropriate time period for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

